DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Patrick de la Pena on March 24th, 2022.
The application has been amended as follows:
IN THE CLAIMS:
-- 1. (Currently Amended) A gas turbine engine for an aircraft, the gas turbine engine comprising: an engine core including a turbine, a compressor, and a core shaft connecting the turbine to the compressor; and a fan located upstream of the engine core and driven by the turbine, the fan including a circumferential row of tandem fan blades, to pivot about the leading edge of the auxiliary fan blade.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6 has been amended to include the previously indicated allowable subject matter in the office action mailed December 23rd, 2021.
Claim 1 (as amended according to the Examiner’s amendment above) also overcomes the previously cited art references, and further overcomes cited reference Suciu (US 7901185). Suciu teaches the utilization of tandem fan blades (45A and 45B) and show that the downstream auxiliary fan blade (45B) is pivotable about the leading edge. However, the upstream blade (45A) does not rotate, and the blades are not arranged in a fashion such that the camber line extends across the aerofoil chordal sections. Further, it would not have been obvious to modify Korn (US 3986794) with the rearward auxiliary fan blade to pivot about the leading edge given that this would require a complete rework of the actuating mechanism which is beyond a reasonable case of prima facie obviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745